NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3075

                                      EARL T. BARNETT

                                                     Petitioner,

                                                v.

                          MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.

                  Petition for review of the Merit Systems Protection Board in
                                       PH315H080391-I-1.

                                          ON MOTION

                                           ORDER

       Earl T. Barnett moves for an extension of time to file his brief. The court

considers whether to vacate its March 10, 2009 order dismissing Barnett's petition for

review for failure to file a brief.

       Upon consideration thereof,

        IT IS ORDERED THAT:

       The motion for an extension of time is granted. The March 10 dismissal order

will be vacated, the mandate will be recalled, and the petition for review will be

reinstated if Barnett files his brief within 30 days of the date of filing of this order.

                                                     FOR THE COURT
      MAR 2 0 2009                                   /s/ Jan Horbaly
           Date                                      Jan Horbaly
                                                                           FILED
                                                     Clerk       U.S. COURT OF APPEALS FOR
                                                                                   THE FEDERAL CIRCUIT
CC:     Earl T. Bennett
        Bernard E. Doyle, Esq.
s17                                                                                 MAR 2 0 2009

                                                                                      JAN ii0RtiALY
                                                                                         CLERK